 



Exhibit 10.1
FOURTH AMENDMENT TO
AMENDED AND RESTATED
SENIOR SECURED CREDIT AGREEMENT
among
Apartment Investment and Management Company,
AIMCO Properties, L.P., and
AIMCO/Bethesda Holdings, Inc.,
as the Borrowers,
the Guarantors and
Pledgors named herein,
Bank of America, N.A.,
as Administrative Agent, Swing Line Lender
and L/C Issuer
and
The Other Financial
Institutions Party Hereto
Dated as of September 14, 2007
BANC OF AMERICA SECURITIES LLC
and
KEYBANC CAPITAL MARKETS
as Joint-Lead Arrangers
and
Joint Book Managers and Bookrunners





--------------------------------------------------------------------------------



 



FOURTH AMENDMENT TO
AMENDED AND RESTATED
SENIOR SECURED CREDIT AGREEMENT
     This FOURTH AMENDMENT TO AMENDED AND RESTATED SENIOR SECURED CREDIT
AGREEMENT (this “Amendment”) is dated as of September 14, 2007 and entered into
by and among APARTMENT INVESTMENT AND MANAGEMENT COMPANY, a Maryland corporation
(the “REIT”), AIMCO PROPERTIES, L.P., a Delaware limited partnership (“AIMCO”),
and AIMCO/BETHESDA HOLDINGS, INC., a Delaware corporation (“AIMCO/Bethesda”)
(the REIT, AIMCO and AIMCO/Bethesda collectively referred to herein as
“Borrowers”), BANK OF AMERICA, N.A. (“Bank of America”), as Administrative Agent
(in such capacity, “Administrative Agent”) and as Swing Line Lender and L/C
Issuer, and the Lenders party hereto, and is made with reference to that certain
Amended and Restated Senior Secured Credit Agreement, dated as of November 2,
2004, by and among Borrowers, each lender from time to time party thereto, BANK
OF AMERICA, N.A., as Administrative Agent and as Swing Line Lender and L/C
Issuer, and KeyBank National Association, as Syndication Agent (the “Credit
Agreement”), as amended by that certain First Amendment to Amended and Restated
Senior Secured Credit Agreement, dated June 16, 2005 (the “First Amendment”), as
amended by that certain Second Amendment to Amended and Restated Senior Secured
Credit Agreement, dated March 22, 2006 (the “Second Amendment”), and as amended
by that certain Third Amendment to Amended and Restated Senior Secured Credit
Agreement, dated August 31, 2007 (“Third Amendment”) (the Credit Agreement as
amended by the First Amendment, Second Amendment, Third Amendment and this
Amendment is referred to herein as the “Amended Agreement”). Capitalized terms
used in this Amendment shall have the meanings set forth in the Amended
Agreement unless otherwise defined herein.
RECITALS
     WHEREAS, Borrowers desire to amend the Credit Agreement as more
particularly set forth below;
     WHEREAS, pursuant to the Credit Agreement, the amendments set forth herein
require the consent of the Required Lenders, and the Required Lenders have
consented hereto by their execution of the Third Amendment;
     NOW, THEREFORE, in consideration of the agreements, provisions and
covenants contained herein, the parties agree as follows:
Section 1. AMENDMENTS TO THE CREDIT AGREEMENT
          1.1 Amendment to Subsection 1.01. Defined Terms.
          A. Clause (iii) of the defined term “Interest Period” is deleted in
its entirety and replaced with the following:
               “(iii) no Interest Period shall extend beyond the Revolving
Commitment Termination Date, Term A Loan Maturity Date, or the Term B Loan
Maturity Date, as applicable.”

 



--------------------------------------------------------------------------------



 



          B. The following defined terms are deleted in their entirety and
replaced with:
               “‘Applicable Percentage’ means, as of the date of determination:
                    (a) with respect to a Lender’s obligation to make Revolving
Loans and receive payments of principal, interest, fees, costs, and expenses
with respect thereto, (i) prior to the Revolving Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolving
Commitment, by (z) the aggregate Revolving Commitments of all Lenders, and (ii)
from and after the time that all Revolving Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Revolving Loans by (z) the
aggregate outstanding principal amount of all Revolving Loans,
                    (b) with respect to a Lender’s obligations to participate in
Letters of Credit, to reimburse the Issuing Lender, and to receive payments of
fees with respect thereto, (i) prior to the Revolving Commitments being
terminated or reduced to zero, the percentage obtained by dividing (y) such
Lender’s Revolving Commitment, by (z) the aggregate Revolving Commitments of all
Lenders, and (ii) from and after the time that the Revolving Commitments have
been terminated or reduced to zero, the percentage obtained by dividing (y) the
aggregate outstanding principal amount of such Lender’s Revolving Loans by
(z) the aggregate outstanding principal amount of all Revolving Loans,
                    (c) (i) with respect to a Lender’s obligation to make a Term
A Loans, the percentage obtained by dividing (x) such Lender’s Term A Loan
Commitment, by (y) the aggregate amount of all Lenders’ Term A Loan Commitments,
and (ii) with respect to a Lender’s right to receive payments of interest, fees
and principal with respect to Term A Loans from and after the making of a Term A
Loan, the percentage obtained by dividing (x) the aggregate outstanding amount
of such Lender’s Term A Loan by (y) the aggregate outstanding amount of Term A
Loans held by all Lenders,
                    (d) (i) with respect to a Lender’s obligation to make a Term
B Loans, the percentage obtained by dividing (x) such Lender’s Term B Loan
Commitment, by (y) the aggregate amount of all Lenders’ Term B Loan Commitments,
and (ii) with respect to a Lender’s right to receive payments of interest, fees
and principal with respect to Term B Loans from and after the making of a Term B
Loan, the percentage obtained by dividing (x) the aggregate outstanding amount
of such Lender’s Term B Loan by (y) the aggregate outstanding amount of Term B
Loans held by all Lenders, and
                    (e) with respect to all other matters as to a particular
Lender (including the indemnification obligations arising under Section 10.04),
the percentage obtained by dividing (i) such Lender’s Revolving Commitment, plus
such Lender’s portion of the Term Loan Amount, by (ii) the aggregate amount of
Revolving Commitments of all Lenders, plus the Term Loan Amount; provided,
however, that in the event the Revolving Commitments have been terminated or
reduced to zero, the Applicable Percentage under this clause (e) shall be the

2



--------------------------------------------------------------------------------



 



percentage obtained by dividing (A) the outstanding principal amount of such
Lender’s Revolving Loans, plus such Lender’s ratable portion of the outstanding
Letters of Credit, plus such Lender’s portion of the Term Loan Amount by (B) the
principal amount of all outstanding Revolving Loans, plus the aggregate amount
of outstanding Letters of Credit, plus the Term Loan Amount.
                    (f) The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01A or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.”
               “‘Applicable Term Rate’ means the following percentages per annum
based on whether that portion of the Term B Loan is a Eurodollar Rate Loan or a
Base Rate Loan: (a) for a Eurodollar Rate Loan, 1.50%, and (b) for a Base Rate
Loan, 0.25%.”
               “‘Interest Payment Date’ means, (a) as to any Loan other than a
Base Rate Loan, the last day of each Interest Period applicable to such Loan and
the Revolving Commitment Termination Date, Term A Loan Maturity Date or the Term
B Loan Maturity Date as applicable; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each month and the Revolving
Commitment Termination Date, Term A Loan Maturity Date, or Term B Loan Maturity
Date as applicable.”
               “‘Maturity Date’ means the later to occur of the Term A Loan
Maturity Date, Term B Loan Maturity Date or the Revolving Commitment Termination
Date.”
               “‘Term Loan Commitment’ means the Term A Loan Commitment and Term
B Loan Commitment.”
          C. The following defined terms in Section 1.01 shall be inserted in
the correct alphabetical location:
               “‘Applicable Term A Loan Rate’ means the following percentages
per annum based on whether that portion of the Term A Loan is a Eurodollar Rate
Loan or a Base Rate Loan: (a) for a Eurodollar Rate Loan, 1.375%, and (b) for a
Base Rate Loan, 0%.”
               “‘Fourth Amendment’ means the Fourth Amendment to this Agreement,
dated as of September 14, 2007, among the Borrowers, the Administrative Agent
and the Lenders party thereto.”
               “‘Fourth Amendment Effective Date’ means the date all of the
conditions to effectiveness set forth in Section 2 of the Fourth Amendment are
satisfied.”
               “‘Term A Loan’ means a senior secured Term Loan advanced to
Borrowers as set forth in Section 2.15(c).”
               “‘Term A Loan Commitment’ means, as to each Term Lender at any
time, its obligations to make the Term A Loan to the Borrower pursuant to
Section 2.15 in an

3



--------------------------------------------------------------------------------



 



aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Term Lender’s name on Schedule 1.01T, or the amount set
forth in the Assignment and Assumption pursuant to which such Lender acquired a
Term A Loan Commitment, as such amount may be adjusted from time to time. A Term
Lender’s Term A Loan Commitment may be increased from time to time with its
consent pursuant to Section 2.15. The Term A Loan Commitment of each Term A Loan
Lender as of the Fourth Amendment Effective Date is set forth on
Schedule 1.01T.”
               “‘Term A Loan Lender” means, collectively, each Lender holding a
Term A Loan.”
               “‘Term A Loan Maturity Date’ means the later of (a) September 14,
2008 and (b) if the Term A Loan Maturity Date is extended pursuant to
Section 2.16, such extended Term A Loan Maturity Date as determined pursuant to
Section 2.16.
               “‘Term B Loan’ means any Term Loans outstanding prior to the
Fourth Amendment Effective Date.”
               “‘Term B Loan Commitment’ means, as to each Term Lender at any
time, its obligations to make a Term B Loan to the Borrower pursuant to
Section 2.01(b) in an aggregate principal amount on the Closing Date not to
exceed such Term Lender’s portion of the Term Loan Amount or the amount set
forth in the Assignment and Assumption pursuant to which such Term Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement and in an aggregate principal amount
on or after the Increase Effective Date, not to exceed such Term Lender’s Term B
Loan Commitments issued pursuant to Section 2.15. A Term Lender’s Commitment may
be increased from time to time with its consent pursuant to Section 2.15.”
               “‘Term B Loan Maturity Date’ means, March 22, 2011.”
               “‘Tranche’ means with respect to any Loan, its character as a
Revolving Loan, Term A Loan or Term B Loan.”
     1.2 Amendment to Section 2.05(a). Section 2.05(a) is deleted in its
entirety and replaced with the following:
     “The Borrowers may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) and Tranche(s) of Committed Loans to be prepaid. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage (if any) of such
prepayment. If such notice is given by the

4



--------------------------------------------------------------------------------



 



Borrowers, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the
applicable Tranches of the Committed Loans of the Lenders indicated in such
notices in accordance with their respective Applicable Percentages.”
     1.3 Amendment to Section 2.07(c). Section 2.07(c) is deleted in its
entirety and replaced with:
          “(c) The Borrowers shall repay on the Term B Loan Maturity Date the
aggregate principal amount of the Term B Loan outstanding on such date.”
     1.4 Amendment to Section 2.07. Section 2.07 is amended by adding subsection
(d) to Section 2.07 as follows:
          “(d) The Borrowers shall repay on the Term A Loan Maturity Date the
aggregate principal amount of the Term A Loan outstanding on such date.”
     1.5 Amendment to Section 2.08(a). Section 2.08(a) is deleted in its
entirety and replaced with:
          “(a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan that is a Revolving Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Revolving Rate; (ii) each Eurodollar Rate Loan that is a portion of the Term B
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Term Rate; (iii) each Eurodollar Rate Loan
that is a portion of the Term A Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Term A Loan
Rate, (iv) each Base Rate Loan that is a Revolving Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Revolving Rate;
(v) each Base Rate Loan that is a portion of the Term B Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Term Rate;
(vi) each Base Rate Loan that is a portion of the Term A Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Term A Loan Rate, and (vii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Revolving Rate.”
     1.6 Amendment to Section 2.15. Section 2.15 is amended by adding the
following as subsection (c):
               (c) New Commitments.

5



--------------------------------------------------------------------------------



 



                         (i) Term A Loan. On the Fourth Amendment Effective Date
each Term A Loan Lender severally agrees to fund its Applicable Percentage of
the Term A Loan Commitments then outstanding.
                         (ii) Revolving Loans. On the Fourth Amendment Effective
Date each of the Persons identified on Schedule 1.01R severally agrees to make
Revolving Commitments in the amount set forth on Schedule 1.01R opposite such
Person’s name in the column “Additional Revolving Commitments” (which Revolving
Commitments shall be in addition to all outstanding Revolving Commitments in
effect immediately prior to the Fourth Amendment Effective Date; such
outstanding Revolving Commitments are set forth on Schedule 1.01R in the column
“Existing Revolving Commitments”). The Borrowers shall prepay any Revolving
Loans outstanding on the Fourth Amendment Effective Date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Revolving Commitments under this
Section 2.15. Notwithstanding any provisions of this Agreement to the contrary,
the Borrowers may borrow from the Lenders providing such increase in the
Revolving Commitments (on a non pro rata basis with Lenders not providing such
increase) in order to fund such prepayment. All Revolving Loans made pursuant to
this subsection shall be subject to the procedures set forth in Section 2.01.”
     1.7 Addition of Section 2.16. Section 2.16 is hereby added to the Credit
Agreement as follows:
          “2.16 Extension of Term A Loan Maturity Date.
               (a) Requests for Extension. The Borrowers may on a one-time
basis, by notice to the Administrative Agent (who shall promptly notify the Term
A Loan Lenders) not earlier than 120 days prior to, and not later than 60 days
prior to, the Term A Loan Maturity Date then in effect hereunder (the “Existing
Term A Loan Maturity Date”), cause each Term A Loan Lender to extend such Term A
Loan Lender’s Existing Term A Loan Maturity Date for an additional one (1) year
from the Existing Term A Loan Maturity Date and each Term A Loan Lender shall
extend such Term A Loan Lender’s Term A Loan Maturity Date for an additional one
(1) year from the Existing Term A Loan Maturity Date in accordance with this
Section 2.16. Such extension shall be automatic if notice is given in accordance
with this clause (a) and the conditions in clause (b) are satisfied.
               (b) Conditions to Effectiveness of Extensions. Notwithstanding
the foregoing, the extension of the Term A Loan Maturity Date pursuant to this
Section shall not be effective with respect to the Term A Loan Lenders unless:
     (i) no Default or Event of Default shall have occurred and be continuing on
the date of such extension and after giving effect thereto;
     (ii) to the knowledge of the Borrowers, the representations and warranties
contained in this Agreement are true and correct, on and as of the date of such
extension and after giving effect thereto, as though made on and

6



--------------------------------------------------------------------------------



 



as of such date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, only as of such specific date); and
     (iii) the Borrowers pay the Term A Loan Lenders an extension fee on the
Existing Term A Loan Maturity Date in an amount equal to the product of (i)
0.125%, multiplied by (ii) the aggregate outstanding amount of Term A Loans at
the time of the Existing Term A Loan Maturity Date.
               (c) Conflicting Provisions. This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.”
     1.8 Addition of Schedule 1.01T. Schedule 1.01T attached hereto is hereby
added to the Amended Agreement as Schedule 1.01T to the Amended Agreement.
     1.9 Waiver of Section 2.15. The Lenders hereby waive, in connection with
the Term A Loan and Revolving Commitments contemplated under Section 2.15(c),
the ten Business Day notice period required under Section 2.15(a)(i) and the
Lender notification contemplated under Section 2.15(a)(ii).
Section 2. CONDITIONS TO EFFECTIVENESS
     This Amendment shall become effective as of the Fourth Amendment Effective
Date, at such time that all of the following conditions are satisfied:
          A. The Administrative Agent shall have received counterparts of this
Amendment, duly executed and delivered on behalf of each of (a) the Borrowers,
and (b) the Administrative Agent (in lieu of executing this Amendment, the
Required Lenders provided to Administrative Agent their written consent to this
Amendment by their execution of the Third Amendment and such consent has the
same effect as if their respective signatures are attached hereto);
          B. Guarantors and the Borrowers and Subsidiaries of the Borrowers
party to the Pledge Agreements as “Pledgors” (the “Pledgors”) shall have
executed this Amendment with respect to Section 5;
          C. Administrative Agent and its counsel shall have received executed
resolutions from Borrowers, Guarantors and Pledgors authorizing the entry into
and performance of this Amendment and the Credit Agreement as amended, all in
form and substance satisfactory to Administrative Agent and its counsel;
          D. Administrative Agent and its counsel shall have received an opinion
from the counsel representing the Borrowers regarding the authorization and
enforceability of the Fourth Amendment and the Loan Documents, all in form and
substance satisfactory to Administrative Agent; and
          E. Borrowers shall have paid such fees owing pursuant to the Fee
Letter, dated August 16, 2007, between Borrowers, Administrative Agent and Banc
of America Securities LLC.

7



--------------------------------------------------------------------------------



 



Section 3. BORROWERS’ REPRESENTATIONS AND WARRANTIES
     In order to induce the Lenders to consent to this Amendment and to amend
the Credit Agreement in the manner provided herein, Borrowers represent and
warrant to Administrative Agent and to each Lender that the following statements
are true, correct and complete:
     3.1 Corporate Power and Authority. Borrowers have all requisite power and
authority to enter into this Amendment and any other agreements, guaranties or
other operative documents to be delivered pursuant to this Amendment, to carry
out the transactions contemplated by, and perform their obligations under, the
Amended Agreement. Each of the Borrowers, Pledgors and Guarantors is in good
standing in the respective states of their organization on the Fourth Amendment
Effective Date;
     3.2 Authorization of Agreements. The execution and delivery of this
Amendment and the performance of the Amended Agreement have been duly authorized
by all necessary action on the part of Borrowers and the other parties
delivering any of such documents, as the case may be. Except as disclosed on
Schedule 3.2, the organizational documents of the Borrowers, Pledgors and
Guarantors have not been modified in any material respect since the date of the
Third Amendment.
     3.3 No Default. After giving effect to this Amendment, no Default or Event
of Default exists under the Credit Agreement as of the Fourth Amendment
Effective Date. Further, after giving effect to this Amendment, no Default or
Event of Default would result under the Amended Agreement from the consummation
of this Amendment;
     3.4 No Conflict. The execution, delivery and performance by Borrowers,
Pledgors and Guarantors of this Amendment and the performance of the Amended
Agreement by Borrowers, does not and will not (i) violate any provision of any
applicable material law or any governmental rule or regulation applicable to
Borrowers, Pledgors, Guarantors or any of their Subsidiaries except as could not
reasonably be expected to have a Material Adverse Effect, the Organization
Documents of Borrowers, Pledgors, Guarantors or any of their Subsidiaries or any
order, judgment or decree of any court or other Governmental Authority binding
on Borrowers, Pledgors, Guarantors or any of their Subsidiaries except as could
not reasonably be expected to have a Material Adverse Effect, (ii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of Borrowers, Pledgors,
Guarantors or any of their Subsidiaries except as could not reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien upon any of the properties or assets of
Borrowers, Pledgors, Guarantors or any of their Subsidiaries not otherwise
permitted by the Amended Agreement except as could not reasonably be expected to
have a Material Adverse Effect, or (iv) require any approval of members or
stockholders or any approval or consent of any Person under any Contractual
Obligation of Borrowers, Pledgors, Guarantors or any of their Subsidiaries,
except for such approvals or consents which have been or will be obtained on or
before the Fourth Amendment Effective Date or except for such approvals or
consents which, if not obtained, are not reasonably expected to result in a
Material Adverse Effect;

8



--------------------------------------------------------------------------------



 



     3.5 Governmental Consents. The execution and delivery by Borrowers,
Guarantors and Pledgors of this Amendment and the performance by Borrowers,
Guarantors and Pledgors under the Amended Agreement does not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any federal, state or other governmental authority or
regulatory body, except for filings or recordings in respect of the Liens
created pursuant to the Loan Documents and except as may be required, in
connection with the disposition of any Collateral, by laws generally affecting
the offering and sale of securities;
     3.6 Binding Obligation. The Credit Agreement, as amended by this Amendment,
has been duly executed and delivered by Borrowers and is enforceable against
Borrowers, in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability; and
     3.7 Incorporation of Representations and Warranties From Credit Agreement.
After giving effect to this Amendment, the representations and warranties
contained in Article V of the Amended Agreement are and will be true, correct
and complete in all material respects on and as of the Fourth Amendment
Effective Date to the same extent as though made on and as of such date, except
representations and warranties solely to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date.
Section 4. MISCELLANEOUS
     4.1 Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
          A. On and after the Fourth Amendment Effective Date, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.
          B. Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
          C. The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of Administrative Agent
or any Lender under, the Credit Agreement or any of the other Loan Documents.
     4.2 Fees and Expenses. Borrowers acknowledge that all reasonable costs,
fees and expenses incurred by Administrative Agent and its counsel with respect
to this Amendment and the documents and transactions contemplated hereby shall
be for the account of Borrowers. The Borrowers hereby agree to pay the
reasonable fees, cost and expenses of Administrative Agent’s

9



--------------------------------------------------------------------------------



 



counsel in connection with this Amendment concurrently with or promptly after
the Fourth Amendment Effective Date.
     4.3 Headings. Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.
     4.4 Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment shall become effective upon the execution of a
counterpart hereof by each Borrower and Administrative Agent, and receipt by
Borrowers and Administrative Agent of written, facsimile or telephonic
notification of such execution and authorization of delivery thereof.
     4.5 Entire Agreement. This Amendment embodies the entire agreement and
understanding among the parties with respect to this amendment to the Credit
Agreement, and supersedes all prior agreements and understandings, oral or
written, relating thereto.
     4.6 Governing law. This Amendment shall be governed by, and construed in
accordance with, the law of the state of California.
Section 5. ACKNOWLEDGEMENT AND CONSENT
     A. Guarantors are party to that certain Continuing Guaranty, dated as of
November 2, 2004, pursuant to which Guarantors have guarantied the Obligations.
Pledgors are party to that certain Security Agreement (Securities) made by
Borrowers and Security Agreement (Securities) made by certain other Pledgors,
dated as of November 2, 2004, pursuant to which Pledgors have pledged the
Collateral as security for the Indebtedness (as defined in the applicable Pledge
Agreement).
     B. Each Guarantor and each Pledgor hereby acknowledges that it has reviewed
the terms and provisions of the Credit Agreement and this Amendment and consents
to the amendment of the Credit Agreement effected pursuant to this Amendment.
Each Guarantor hereby confirms that each Guaranty to which it is a party or
otherwise bound, and each Pledgor hereby confirms that the Pledge Agreement to
which it is a party or otherwise bound, will continue to guaranty or secure, as
the case may be, to the fullest extent possible the payment and performance of
all of the “Guaranteed Obligations” (as defined in the applicable Guaranty) or
the “Indebtedness” (as defined in the applicable Pledge Agreement), as the case
may be, including without limitation the payment and performance of all such
“Guaranteed Obligations” or “Indebtedness”, as the case may be, with respect to
the Obligations of Borrowers now or hereafter existing under or in respect of
the Credit Agreement (as amended hereby) and the Notes defined therein.
     C. Each Guarantor acknowledges and agrees that any Guaranty to which it is
a party or otherwise bound, and each Pledgor acknowledges and agrees that the
Pledge

10



--------------------------------------------------------------------------------



 



Agreement to which it is a party or otherwise bound, shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each Guarantor and each Pledgor represents and
warrants that all representations and warranties contained in the Guaranty
and/or the Pledge Agreement, as the case may be, to which it is a party or
otherwise bound are true, correct and complete in all material respects on and
as of the Fourth Amendment Effective Date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.
     D. Each Guarantor and each Pledgor (other than the Borrowers) acknowledges
and agrees that (i) notwithstanding the conditions to effectiveness set forth in
this Amendment, such Guarantor or such Pledgor, as the case may be, is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor or such
Pledgor to any future amendments to the Credit Agreement.
[Signatures on Next Page]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the day and year first written above.

          BORROWERS:   APARTMENT INVESTMENT AND
MANAGEMENT COMPANY,
a Maryland corporation
      By:   /s/ Patti K. Fielding         Patti K. Fielding        Executive
Vice President and Treasurer     

            AIMCO PROPERTIES, L.P.,
a Delaware limited partnership
      By:   AIMCO-GP, INC.,         a Delaware corporation      Its:  General
Partner     

                  By:   /s/ Patti K. Fielding         Patti K. Fielding       
Executive Vice President and Treasurer     

            AIMCO/BETHESDA HOLDINGS, INC.,
a Delaware corporation
      By:   /s/ Patti K. Fielding         Patti K. Fielding        Executive
Vice President and Treasurer     

(Fourth Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



PLEDGORS (for purposes of Section 5 only):

            APARTMENT INVESTMENT AND
MANAGEMENT COMPANY,
a Maryland corporation, as Pledgor
      By:   /s/ Patti K. Fielding         Patti K. Fielding        Executive
Vice President and Treasurer     

            AIMCO PROPERTIES, L.P.,
a Delaware limited partnership, as Pledgor
      By:   AIMCO-GP, INC.,         a Delaware corporation      Its:   General
Partner     

                  By:   /s/ Patti K. Fielding         Patti K. Fielding       
Executive Vice President and Treasurer     

            AIMCO/BETHESDA HOLDINGS, INC.,
a Delaware corporation, as Pledgor
      By:   /s/ Patti K. Fielding         Patti K. Fielding        Executive
Vice President and Treasurer     

(Fourth Amendment to Amended and Restated Senior Secured Credit Agreement)





--------------------------------------------------------------------------------



 



            AIMCO/IPT, INC.,
a Delaware corporation,


NHP A&R SERVICES, INC.,
a Virginia corporation


NHP REAL ESTATE CORPORATION,
a Delaware corporation


AIMCO HOLDINGS QRS, INC.,
a Delaware corporation


NHPMN-GP, INC.,
a Delaware corporation


LAC PROPERTIES QRS II INC.,
a Delaware corporation
      By:   /s/ Patti K. Fielding         Patti K. Fielding        Executive
Vice President and Treasurer     

(Fourth Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                         
 
                            AIMCO LP LA, L.P.,
a Delaware limited partnership    
 
                                By:   AIMCO LA QRS, Inc.,
a Delaware corporation             Its:   General Partner    
 
                                    By:   /s/ Patti K. Fielding                
                          Patti K. Fielding                     Executive Vice
President and Treasurer    
 
                                GP-OP PROPERTY MANAGEMENT, LLC,
a Delaware limited liability company    
 
                                By:   AIMCO Properties, L.P.,
a Delaware limited partnership,                 Its: Member    
 
                                    By:   AIMCO-GP, Inc.,
a Delaware corporation,                 Its:   General Partner    
 
                       
 
              By:   /s/ Patti K. Fielding    
 
                       
 
                  Patti K. Fielding
Executive Vice President and
Treasurer    

(Fourth Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                     
 
                        AIMCO GP LA, L.P.,
a Delaware limited partnership    
 
                        By:   AIMCO-GP, INC.,
a Delaware corporation,         Its:   General Partner    
 
                            By:   /s/ Patti K. Fielding                        
          Patti K. Fielding
Executive Vice President and Treasurer    
 
                        LAC PROPERTIES OPERATING
PARTNERSHIP, L.P.,
a Delaware limited partnership    
 
                        By:   AIMCO GP LA, L.P.,
a Delaware limited partnership,         Its:   General Partner    
 
                            By:   AIMCO-GP, INC.,
a Delaware corporation,             Its:   General Partner    
 
                   
 
          By:   /s/ Patti K. Fielding    
 
                   
 
              Patti K. Fielding
Executive Vice President and
Treasurer    
 
                        AIC REIT PROPERTIES LLC,
a Delaware limited liability company    
 
                        By:   AIMCO Properties, L.P.,
a Delaware limited partnership,         Its:   Managing Member    
 
                            By:   AIMCO-GP, INC.,
a Delaware corporation,             Its:   General Partner    
 
                   
 
          By:   /s/ Patti K. Fielding    
 
                   
 
              Patti K. Fielding
Executive Vice President and
Treasurer    

(Fourth Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                         
 
                            AMBASSADOR APARTMENTS, L.P.
a Delaware limited partnership    
 
                            By:   AIMCO QRS GP, LLC,
a Delaware limited liability company         Its:   General Partner    
 
                                By:   AIMCO Properties, L.P.,
a Delaware limited partnership,             Its:   Member    
 
                                    By:   AIMCO-GP, Inc.,
a Delaware corporation,                 Its:   General Partner    
 
                       
 
              By:   /s/ Patti K. Fielding    
 
                       
 
                  Patti K. Fielding
Executive Vice President and Treasurer    
 
                            AIMCO HOLDINGS, L.P.
a Delaware limited partnership    
 
                            By:   AIMCO Holdings QRS, Inc.,
a Delaware corporation,         Its:   General Partner    
 
                                By:   /s/ Patti K. Fielding                    
              Patti K. Fielding                 Executive Vice President and
Treasurer    
 
                            AMBASSADOR FLORIDA PARTNERS LIMITED PARTNERSHIP,
a Delaware corporation    
 
                            By:   Ambassador Florida Partners, Inc.,
a Delaware corporation,         Its:   General Partner    
 
                                By:   /s/ Patti K. Fielding                    
              Patti K. Fielding
Executive Vice President and Treasurer    

(Fourth Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                         
 
                            LAC PROPERTIES SUB LLC,
a Delaware limited liability company    
 
                            By:   LAC Properties Operating Partnership, L.P.,
a Delaware limited partnership,         Its:   Member    
 
                                By:   AIMCO GP LA, L.P.,
a Delaware limited partnership,             Its:   General Partner    
 
                                    By:   AIMCO-GP, Inc.,
a Delaware corporation,                 Its:   General Partner    
 
                       
 
              By:   /s/ Patti K. Fielding    
 
                       
 
                  Patti K. Fielding
Executive Vice President and
Treasurer    
 
                            LAC PROPERTIES GP I LLC
a Delaware limited liability company    
 
                            By:   LAC Properties Operating Partnership, L.P.,
a Delaware limited partnership,         Its:   Managing Member    
 
                                By:   AIMCO GP LA, L.P.,
a Delaware limited partnership,             Its:   General Partner    
 
                                    By:   AIMCO-GP, Inc.,
a Delaware corporation,                 Its:   General Partner    
 
                       
 
              By:   /s/ Patti K. Fielding    
 
                       
 
                  Patti K. Fielding
Executive Vice President and
Treasurer    

(Fourth Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



GUARANTORS (for purposes of Section 5 only):

            AIMCO EQUITY SERVICES, INC.,
a Virginia corporation


AIMCO HOLDINGS QRS, INC.,
a Delaware corporation


AIMCO-LP, INC.,
a Delaware corporation


AIMCO PROPERTIES FINANCE CORP.,
a Delaware corporation


AMBASSADOR I, INC.,
a Delaware corporation


AMBASSADOR VIII, INC.,
a Delaware corporation


ANGELES REALTY CORPORATION II,
a California corporation


CONCAP EQUITIES, INC.,
a Delaware corporation


NHP A&R SERVICES, INC.,
a Virginia corporation


NHPMN STATE MANAGEMENT, INC.,
a Delaware corporation


NHP MULTI-FAMILY CAPITAL CORPORATION,
a District of Columbia corporation


AIMCO-GP, INC.,
a Delaware corporation


NHPMN-GP, INC.,
a Delaware corporation
      By:   /s/ Patti K. Fielding         Patti K. Fielding        Executive
Vice President and Treasurer     

(Fourth Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                     
 
                        AIMCO IPLP, L.P.,
a Delaware limited partnership    
 
                        By:   AIMCO/IPT, Inc.,
a Delaware corporation         Its:   General Partner    
 
                            By:   /s/ Patti K. Fielding                        
          Patti K. Fielding
Executive Vice President
and Treasurer    
 
                        AIMCO HOLDINGS, L.P.,
a Delaware limited partnership    
 
                        By:   AIMCO Holdings QRS, Inc.,
a Delaware corporation,         Its:   General Partner    
 
                            By:   /s/ Patti K. Fielding                        
          Patti K. Fielding
Executive Vice President
and Treasurer    
 
                        AMBASSADOR CRM FLORIDA PARTNERS LIMITED PARTNERSHIP,
a Delaware limited partnership    
 
                        By:   Ambassador Florida Partners Limited Partnership,
a Delaware limited partnership         Its:   General Partner    
 
                            By:   Ambassador Florida Partners, Inc.,
a Delaware limited partnership                 Its: General Partner    
 
                   
 
          By:   /s/ Patti K. Fielding    
 
                   
 
              Patti K. Fielding
Executive Vice President and Treasurer    

(Fourth Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                     
 
                        AMBASSADOR APARTMENTS, L.P.
a Delaware limited partnership    
 
                        By:   AIMCO QRS GP, LLC,
a Delaware limited liability company,         Its:   General Partner    
 
                            By:   AIMCO Properties, L.P.,
a Delaware limited partnership,             Its:   Member    
 
                   
 
          By:   AIMCO-GP, Inc.,
a Delaware corporation,    
 
          Its:   General Partner    
 
                   
 
          By:   /s/ Patti K. Fielding    
 
                   
 
              Patti K. Fielding
Executive Vice President
and Treasurer    
 
                        LAC PROPERTIES OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership    
 
                        By:   AIMCO GP LA, L.P.,
a Delaware limited partnership
        Its:   General Partner    
 
                            By:   AIMCO-GP, Inc.,
a Delaware corporation             Its:   General Partner    
 
                   
 
          By:   /s/ Patti K. Fielding    
 
                   
 
              Patti K. Fielding
Executive Vice President
and Treasurer    

(Fourth Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                     
 
                        GP-OP PROPERTY MANAGEMENT, LLC
a Delaware limited liability company    
 
                        By:   AIMCO Properties, L.P.,
a Delaware limited partnership,         Its:   Member    
 
                            By:   AIMCO-GP, Inc.,
a Delaware corporation,             Its:   General Partner    
 
                   
 
          By:   /s/ Patti K. Fielding    
 
                   
 
              Patti K. Fielding
Executive Vice President and
Treasurer    
 
                        NHPMN MANAGEMENT, L.P.,
a Delaware limited partnership    
 
                        By:   NHPMN-GP, Inc.
a Delaware corporation,         Its:   General Partner    
 
                            By:   /s/ Patti K. Fielding                        
          Patti K. Fielding
Executive Vice President
and Treasurer    
 
                        NHPMN MANAGEMENT, LLC,
a Delaware limited liability company    
 
                        By:   AIMCO/Bethesda Holdings, Inc.,
a Delaware corporation,         Its:   Member    
 
                            By:   /s/ Patti K. Fielding                        
          Patti K. Fielding
Executive Vice President
and Treasurer    

(Fourth Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                     
 
                        OP PROPERTY MANAGEMENT, L.P.,
a Delaware limited partnership    
 
                        By:   NHPMN-GP, Inc.,
a Delaware corporation         Its:   Managing General Partner    
 
                            By:   /s/ Patti K. Fielding                        
          Patti K. Fielding
Executive Vice President
and Treasurer    
 
                        OP PROPERTY MANAGEMENT, LLC,
a Delaware limited liability company    
 
                        By:   AIMCO Properties, L.P.,
a Delaware limited partnership    
 
  Its:   Member            
 
                            By:   AIMCO-GP, Inc.,
a Delaware corporation             Its:   General Partner    
 
                   
 
          By:   /s/ Patti K. Fielding    
 
                   
 
              Patti K. Fielding
Executive Vice President
and Treasurer    

(Fourth Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



                             
 
                                LAC PROPERTIES GP I LIMITED PARTNERSHIP,
a Delaware limited partnership    
 
                                By:   LAC Properties GP I LLC,
a Delaware limited liability company         Its:   General Partner    
 
                                    By:   LAC Properties Operating Partnership,
L.P.,
a Delaware limited partnership             Its:   Managing Member    
 
                                        By:   AIMCO GP LA, L.P.,
a Delaware limited partnership                 Its:   General Partner    
 
                                            By:   AIMCO-GP, Inc.,
a Delaware corporation                     Its:   General Partner    
 
                           
 
                  By:   /s/ Patti K. Fielding    
 
                           
 
                      Patti K. Fielding
Executive Vice
President and
Treasurer    
 
                                LAC PROPERTIES GP II LIMITED PARTNERSHIP,
a Delaware limited partnership    
 
                                By:   LAC Properties QRS II Inc.,
a Delaware corporation,         Its:   General Partner    
 
                                    By:   /s/ Patti K. Fielding                
                  Patti K. Fielding
Executive Vice President
and Treasurer    

(Fourth Amendment to Amended and Restated Senior Secured Credit Agreement)

 



--------------------------------------------------------------------------------



 



BANK OF AMERICA:

            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Kathleen M. Carry         Name:   Kathleen M. Carry       
Title:   Vice President     

(Fourth Amendment to Amended and Restated Senior Secured Credit Agreement)

 